Exhibit 10.2

 

SUPPORT AGREEMENT

 

THIS SUPPORT AGREEMENT (this “Agreement”) is dated as of May 3, 2020, by and
among each stockholder of the Company set forth on Schedule A hereto (each, a
“Stockholder”) and KLX Energy Services Holdings, Inc., a Delaware corporation
(“Krypton”).

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution and delivery of this Agreement,
Quintana Energy Services Inc., a Delaware corporation (the “Company”), Krypton,
Krypton Intermediate, LLC, a Delaware limited liability company and a wholly
owned subsidiary of Krypton, and Krypton Merger Sub, Inc., a Delaware
corporation and a wholly owned subsidiary of Krypton (“Merger Sub”), are
entering into an Agreement and Plan of Merger, dated as of the date hereof (as
the same may be amended or supplemented the “Merger Agreement”), providing that,
among other things, upon the terms and subject to the conditions set forth in
the Merger Agreement, the Company will be merged with Merger Sub (the “Merger”),
and each outstanding share of common stock, par value $0.01 per share, of the
Company (“Company Common Stock”) will be converted into the right to receive the
Merger Consideration (as defined in the Merger Agreement);

 

WHEREAS, each Stockholder beneficially owns such number of shares of Company
Common Stock set forth opposite such Stockholder’s name on Schedule A hereto
(collectively, such shares of Company Common Stock are referred to herein as the
“Subject Shares”);

 

WHEREAS, as a condition of Krypton to enter into the Merger Agreement, Krypton
has required that the Stockholders enter into this Agreement;

 

WHEREAS, the Company has requested that the Stockholders enter into this
Agreement; and

 

WHEREAS, the execution and delivery of this Agreement by the Stockholders, and
the form and substance of this Agreement, have been approved by the Board of
Directors of the Company.

 

NOW, THEREFORE, to induce Krypton to enter into, and in consideration of its
entering into, the Merger Agreement, and in consideration of the promises and
the representations, warranties and agreements contained herein and therein, the
parties, intending to be legally bound hereby, agree as follows:

 



   

 

 

1.           Representations and Warranties of each Stockholder. Each
Stockholder hereby represents and warrants to Krypton, severally and not
jointly, as of the date hereof as follows:

 

(a)               Due Organization; Qualification. If such Stockholder is an
entity, such Stockholder is a duly formed or incorporated under the laws of its
jurisdiction of formation or incorporation and is validly existing and in good
standing under the laws thereof.

 

(b)               Authority; No Violation. If such Stockholder is an entity,
such Stockholder has full organizational power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. If such
Stockholder is an entity, the execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly and validly approved by
all requisite corporate, limited liability company or limited partnership action
(as applicable) and no other organizational proceedings on the part of such
Stockholder are necessary to approve this Agreement and to perform its
obligations hereunder. This Agreement has been duly and validly executed and
delivered by such Stockholder and (assuming due authorization, execution and
delivery by Krypton) this Agreement constitutes a valid and binding obligation
of such Stockholder, enforceable against such Stockholder in accordance with its
terms, except that such enforceability (i) may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting or relating to the
enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity and the discretion of the court before which any
proceedings seeking injunctive relief or specific performance may be brought.
Neither the execution and delivery of this Agreement by such Stockholder, nor
the consummation by such Stockholder of the transactions contemplated hereby,
nor compliance by such Stockholder with any of the terms or provisions hereof,
will (x) if such Stockholder is an entity, violate any provision of the
governing documents of such Stockholder, (y) violate any law, statute, code,
ordinance, rule, regulation, judgment, order, writ, decree or injunction
applicable to such Stockholder, or any of its properties or assets, or (z)
violate, conflict with, result in a breach of any provision of or the loss of
any benefit under, constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, result in the termination
of or a right of termination or cancellation under, accelerate the performance
required by, or result in the creation of any lien, claim, mortgage,
encumbrance, pledge, deed of trust, security interest, equity or charge of any
kind (each, a “Lien”) upon any of the Subject Shares pursuant to any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which such
Stockholder is a party, or by which it or any of its properties or assets
(including the Subject Shares) may be bound or affected.

 



 2 

 

 

(c)               The Subject Shares. Such Stockholder is the beneficial owner
of and (together with its Affiliates) has the sole right to vote and dispose of
the Subject Shares set forth opposite such Stockholder’s name on Schedule A
hereto, free and clear of any Liens whatsoever, except for any Liens which arise
hereunder, and except as disclosed in any Schedule 13D filed by such Stockholder
prior to the date hereof. None of the Subject Shares is subject to any voting
trust or other agreement, arrangement or restriction, except as contemplated by
this Agreement. Without limiting the generality of the foregoing, there are no
options, warrants, agreements, commitments or arrangements of any kind,
contingent or otherwise, obligating such Stockholder to sell, transfer
(including by tendering into any tender or exchange offer), assign, grant a
participation interest in, option, pledge, hypothecate or otherwise dispose of
or encumber, including by operation of law or otherwise (each, a “Transfer”), or
cause to be Transferred, any of the Subject Shares, other than a Transfer, such
as a hedging or derivative transaction, with respect to which such Stockholder
retains its Subject Shares and the sole right to vote, dispose of and exercise
dissenters' rights with respect to its Subject Shares during the Applicable
Period, and (ii) no Person has any contractual or other right or obligation to
purchase or otherwise acquire any of the Subject Shares. Other than the Subject
Shares, such Stockholder does not beneficially own any equity interests or other
equity-based securities in the Company or any of its Subsidiaries.

 

(d)               Absence of Litigation. There is no litigation, suit, claim,
action, proceeding or investigation (whether judicial, arbitral, administrative,
or other) pending, or to the knowledge of such Stockholder, threatened against
such Stockholder, or any property or asset of such Stockholder, that could
reasonably be expected to materially impair or materially affect the ability of
such Stockholder to perform such Stockholder’s obligations hereunder or to delay
or prevent the consummation of the transactions contemplated by this Agreement
on a timely basis.

 

(e)               No Consents Required. No consent, approval, or authorization
of, or registration, declaration or filing with, any Person or Governmental
Authority is required to be obtained or made by or with respect to such
Stockholder in connection with the execution, delivery and performance of this
Agreement and except for any applicable requirements and filings with the SEC,
if any, under the Exchange Act and except where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not prevent or delay the performance by such Stockholder of
such Stockholder’s obligations under this Agreement in any material respect.

 



 3 

 

 

(f)                Reliance. Such Stockholder understands and acknowledges that
Krypton is entering into, and causing Merger Sub to enter into, the Merger
Agreement in reliance upon such Stockholder’s execution and delivery of this
Agreement.

 

(g)               Stockholder Has Adequate Information. Such Stockholder is a
sophisticated seller with respect to the Subject Shares and has adequate
information concerning the business and financial condition of Krypton to make
an informed decision regarding the Merger and the transactions contemplated
thereby and has independently and without reliance upon Krypton and based on
such information as such Stockholder has deemed appropriate, made its own
analysis and decision to enter into this Agreement. Such Stockholder
acknowledges that Krypton has not made and does not make any representation or
warranty, whether express or implied, of any kind or character except as
expressly set forth in this Agreement. Notwithstanding the foregoing, and for
the elimination of doubt, Stockholder is not waiving and is expressly preserving
any claims that might arise in connection with the Registration Statement
contemplated to be filed in connection with the Merger.

 

2.            Representations and Warranties of Krypton. Krypton hereby
represents and warrants to each Stockholder as of the date hereof as follows:

 

(a)               Due Organization. Krypton is a corporation duly incorporated
under the laws of the State of Delaware and is validly existing and in good
standing under the laws thereof.

 

(b)               Authority; No Violation. Krypton has full corporate power and
authority to execute and deliver this Agreement. The execution and delivery of
this Agreement have been duly and validly approved by the Board of Directors of
Krypton and no other corporate proceedings on the part of Krypton are necessary
to approve this Agreement. This Agreement has been duly and validly executed and
delivered by Krypton and (assuming due authorization, execution and delivery by
the Stockholder) this Agreement constitutes a valid and binding obligation of
Krypton, enforceable against Krypton in accordance with its terms except that
such enforceability (i) may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity and the discretion
of the court before which any proceedings seeking injunctive relief or specific
performance may be brought. Neither the execution and delivery of this Agreement
by Krypton, nor the consummation by Krypton of the transactions contemplated
hereby, nor compliance by Krypton with any of the terms or provisions hereof,
will (x) violate any provision of the governing documents of Krypton or the
certificate of incorporation, by-laws or similar governing documents of any of
Krypton’s Subsidiaries, (y) violate any law, statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or injunction applicable to Krypton or
any of Krypton’s Subsidiaries, or any of their respective properties or assets,
or (z) violate, conflict with, result in a breach of any provision of or the
loss of any benefit under, constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation under, accelerate the
performance required by, or result in the creation of any Lien upon any of the
respective properties or assets of Krypton or any of Krypton’s Subsidiaries
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which Krypton or any of Krypton’s Subsidiaries is a party, or by
which they or any of their respective properties or assets may be bound or
affected.

 



 4 

 

 

3.            Covenants of Each Stockholder. Each Stockholder, severally and not
jointly, agrees as follows; provided that all of the following covenants shall
apply solely to actions taken by such Stockholder in its capacity as a
stockholder of the Company:

 

(a)               Agreement to Vote Subject Shares. During the Applicable Period
(as defined below), at any meeting of the stockholders of the Company, however
called, or at any postponement or adjournment thereof, or in connection with any
written consent of the stockholders of the Company or in any other circumstance
upon which a vote, consent or other approval of all or some of the stockholders
of the Company is sought, such Stockholder shall, and shall cause any holder of
record of its Subject Shares on any applicable record date to, vote or, if
stockholders are requested to vote their shares through the execution of an
action by written consent in lieu of such meeting of stockholders of the
Company, execute a written consent or consents with respect to all of its
Subject Shares: (i) in favor of adoption of the Merger Agreement and approval of
any other matter that is required to be approved by the stockholders of the
Company in order to effect the Merger and (ii) against (1) any merger agreement
or merger (other than the Merger Agreement and the Merger), consolidation,
combination, sale or transfer of a material amount of assets, reorganization,
recapitalization, dissolution, liquidation or winding up of or by the Company or
any of its Subsidiaries or any Company Acquisition Proposal, and (2) any
amendment of the Company’s certificate of incorporation or by-laws or other
proposal or transaction involving the Company or any of its Subsidiaries, which
amendment or other proposal, action or transaction would reasonably be expected
to, in any manner, delay, impede, frustrate, prevent or nullify the Merger, the
Merger Agreement or any of the transactions contemplated by the Merger Agreement
or change in any manner the voting rights of any outstanding class of capital
stock of the Company. During the Applicable Period, such Stockholder shall
retain at all times the right to vote all of its Subject Shares in such
Stockholder’s sole discretion and without any other limitation on those matters
other than those set forth in this Section 3(a) that are at any time or from
time to time presented for consideration to the Company’s stockholders
generally. During the Applicable Period, in the event that any meeting of the
stockholders of the Company is held, such Stockholder shall (or shall cause the
holder of record on any applicable record date to) appear at such meeting or
otherwise cause all of its Subject Shares to be counted as present thereat for
purposes of establishing a quorum. During the Applicable Period, such
Stockholder further agrees not to commit or agree, and to cause any record
holder of its Subject Shares not to commit or agree, to take any action
inconsistent with the foregoing during the Applicable Period. “Applicable
Period” means the period from and including the date of this Agreement to and
including the date of the termination of this Agreement pursuant to Section 5
hereof.

 



 5 

 

 

(b)               No Transfers. Except as provided in the second to last
sentence of this Section 3(b), such Stockholder agrees not to, and to cause any
record holder of its Subject Shares, not to, in any such case directly or
indirectly, during the Applicable Period (i) Transfer or enter into any
agreement, option or other arrangement (including any profit sharing
arrangement) with respect to the Transfer of, any of its Subject Shares (or any
interest therein) to any Person, other than the exchange of its Subject Shares
for Merger Consideration in accordance with the Merger Agreement or (ii) grant
any proxies, or deposit any of its Subject Shares into any voting trust or enter
into any voting arrangement, whether by proxy, voting agreement or otherwise,
with respect to its Subject Shares, other than pursuant to this Agreement.
Subject to the second to last sentence of this Section 3(b), such Stockholder
further agrees not to commit or agree to take, and to cause any record holder of
any of its Subject Shares not to commit or agree to take, any of the foregoing
actions during the Applicable Period. Any attempted Transfer by such Stockholder
of its Subject Shares (or of any interest therein) in violation of this Section
3(b) shall be null and void. Notwithstanding the foregoing, such Stockholder
shall have the right to (a) Transfer its Subject Shares to an Affiliate if and
only if such Affiliate shall have agreed in writing, in a manner acceptable in
form and substance to Krypton, (i) to accept such Subject Shares subject to the
terms and conditions of this Agreement, and (ii) to be bound by this Agreement
as if it were “the Stockholder” for all purposes of this Agreement; provided,
however, that no such Transfer shall relieve such Stockholder from its
obligations under this Agreement with respect to any Subject Shares or (b)
Transfer its Subject Shares in a transaction, such as a hedging or derivative
transaction, with respect to which such Stockholder retains its Subject Shares
and the sole right to vote, exercise dissenters' rights with respect to and
dispose of its Subject Shares during the Applicable Period, provided that no
such transaction shall (x) in any way limit any of the obligations of such
Stockholder under this Agreement, or (y) have any adverse effect on the ability
of the Stockholder to perform its obligations under this Agreement.

 



 6 

 

 

(c)               Waiver of Dissenters’ Rights and Certain Other Actions. Each
Stockholder hereby waives, and agrees not to exercise or assert, if applicable,
and to cause any record holder of any of its Subject Shares to waive and not to
exercise or assert, if applicable, any appraisal rights under Section 262 of the
DGCL in connection with the Merger. Each Stockholder hereby agrees not to
commence or participate in, and to take all actions necessary to opt out of any
class in any class action with respect to, any action, derivative or otherwise,
against Krypton, Merger Sub, the Company, or any of their respective
Subsidiaries or successors: (a) challenging the validity of, or seeking to
enjoin or delay the operation of, any provision of this Agreement or the Merger
Agreement (including any claim seeking to enjoin or delay the Closing); or (b)
to the fullest extent permitted under Law, alleging a breach of any duty of the
Board of Directors of the Company or Krypton in connection with the Merger
Agreement, this Agreement, or the transactions contemplated thereby or hereby;
provided, however, that nothing set forth herein shall apply to any claim for
fraud.

 

(d)               Adjustment to Subject Shares; Acquisitions. In case of a stock
dividend or distribution, or any change in the Company Common Stock by reason of
any stock dividend, stock split or distribution, split-up, recapitalization,
combination, exchange of shares or the like, the term “Subject Shares” shall be
deemed to refer to and include the Subject Shares as well as all such stock
dividends and distributions and any securities into which or for which any or
all of the Subject Shares may be changed or exchanged or which are received in
such transaction. Each Stockholder agrees that any shares of Company Common
Stock and any other shares of capital stock of the Company or other equity of
the Company that such Stockholder purchases or otherwise acquires or with
respect to which such Stockholder otherwise acquires beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) after the execution of this
Agreement (the "New Shares") and prior to the termination of this Agreement
pursuant to Section 5, shall be subject to the terms and conditions of this
Agreement to the same extent as if the New Shares had been Subject Shares as of
the date of this Agreement.

 



 7 

 

 

(e)               Irrevocable Proxy. Each Stockholder hereby revokes (or agrees
to cause to be revoked) any proxies that such Stockholder has heretofore granted
with respect to the Subject Shares. Each Stockholder hereby irrevocably appoints
Krypton as attorney-in-fact and proxy for and on behalf of such Stockholder, for
and in the name, place and stead of such Stockholder, to: (i) attend any and all
meetings of stockholders of the Company, (ii) vote, express consent or dissent
or issue instructions to the record holder to vote the Subject Shares in
accordance with the provisions of Section 3(a) at any and all meetings of
stockholders of the Company or in connection with any action sought to be taken
by written consent of stockholders of the Company without a meeting and
(iii) grant or withhold, or issue instructions to the record holder to grant or
withhold, consistent with the provisions of Section 3(a), all written consents
with respect to the Subject Shares at any and all meetings of stockholders of
the Company or in connection with any action sought to be taken by written
consent of stockholders of the Company without a meeting. Krypton agrees not to
exercise the proxy granted herein for any purpose other than the purposes
described in this Agreement. Without limiting the generality of the foregoing,
Krypton may not exercise the proxy granted herein on any other matter. Each
Stockholder may vote its Subject Shares on all other matters. The foregoing
proxy shall be deemed to be a proxy coupled with an interest, is irrevocable
(and as such shall survive and not be affected by the death, incapacity, mental
illness or insanity of such Stockholder, as applicable) until the termination of
this Agreement and shall not be terminated by operation of law or upon the
occurrence of any other event other than the termination of this Agreement
pursuant to Section 5. Each Stockholder authorizes such attorney and proxy to
substitute any other Person to act hereunder, to revoke any substitution and to
file this proxy and any substitution or revocation with the Secretary of
Company. Each Stockholder hereby affirms that the proxy set forth in
this Section 3(e) is given in connection with and granted in consideration of
and as an inducement to Krypton to enter into the Merger Agreement and this
Agreement and that such proxy is given to secure the obligations of such
Stockholder under Section 3(a). The proxy set forth in this Section 3(e) is
executed and intended to be irrevocable, subject, however, to its automatic
termination upon the termination of this Agreement pursuant to Section 5. With
respect to any Subject Shares that are owned beneficially by a Stockholder but
are not held of record by such Stockholder (other than shares beneficially owned
by such Stockholder that are held in the name of a bank, broker or nominee),
such Stockholder shall use reasonable efforts to take all action necessary to
cause the record holder of such Subject Shares to grant the irrevocable proxy
and take all other actions provided for in this Section 3(e) with respect to
such Subject Shares.

  

(f)                Non-Solicitation. Each Stockholder agrees that it will not
knowingly take any action that the Company is prohibited from taking pursuant to
Section 5.4 (Non-Solicitation by the Company) of the Merger Agreement.

 

4.            Assignment; No Third Party Beneficiaries. Except as provided
herein, neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties without the prior written
consent of the other parties hereto. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties hereto and their respective successors and assigns. Except as
otherwise expressly provided herein, this Agreement (including the documents and
instruments referred to herein) is not intended to confer upon any Person other
than the parties hereto any rights or remedies hereunder.

 



 8 

 

 

5.             Termination. This Agreement and the covenants and agreements set
forth in this Agreement shall automatically terminate (without any further
action of the parties) upon the earliest to occur of: (a) the termination of the
Merger Agreement in accordance with its terms; (b) the Effective Time; (c) the
date of any modification, waiver or amendment to the Merger Agreement effected
without such Stockholder’s consent that decreases the amount or changes the form
of consideration to be paid by Krypton pursuant to the terms of the Merger
Agreement as in effect on the date of this Agreement; (d) the mutual written
consent of the parties hereto; (e) the Outside Date; and (f) the occurrence of a
Company Change of Recommendation pursuant to Section 5.4(f) of the Merger
Agreement. In the event of termination of this Agreement pursuant to this
Section 5, this Agreement shall become void and of no effect with no liability
on the part of any party; provided, however, that no such termination shall
relieve any party from liability for any breach hereof prior to such
termination.

 

6.            General Provisions.

 

(a)            Amendments. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

 

(b)            Notice. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, electronically
(which is confirmed), telecopied (which is confirmed) or sent by overnight
courier (providing proof of delivery) at the following addresses (or at such
other address for a party as specified by like notice, provided, that notices of
a change of address will be effective only upon receipt thereof):

 



 9 

 

 

(i)               If to the Stockholders, to:

 

c/o Quintana Energy Services Inc.

1415 Louisiana Street

Suite 2900

Houston, TX 77002

Facsimile: (713) 751-7520

Attention:Max Bouthillette

Email: maxb@qesinc.com

 

(ii)              If to Krypton, to:

 

KLX Energy Services Holdings, Inc.

1300 Corporate Center Way

Wellington, FL 33414

Facsimile: (561) 791-5479

Attention: Jonathan Mann

Email: Jonathan.Mann@KLXEnergy.com

 

With copies (which shall not constitute notice) to:

 

Freshfields Bruckhaus Deringer US LLP

601 Lexington Avenue, 31st Floor

New York, NY 10022

Facsimile: (212) 277-4001

Attention:Valerie Ford Jacob, Esq.

Paul K. Humphreys, Esq.

Email:Valerie.Jacob@freshfields.com

Paul.Humphreys@freshfields.com

 

(c)              Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section to this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Wherever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement”, “the date hereof” and
terms of similar import, unless the context otherwise requires, shall be deemed
to refer to May 3, 2020.

 



10

 

 

(d)             Counterparts. This Agreement may be executed in counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties hereto, it being understood that all parties
hereto need not sign the same counterpart.

 

(e)              Entire Agreement. This Agreement (including the documents and
the instruments referred to herein) constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties hereto with respect to the subject matter hereof.

 

(f)              Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof or of any other jurisdiction.

 

(g)             Severability. If any term, provision, covenant or restriction
herein, or the application thereof to any circumstance, shall, to any extent, be
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions herein and
the application thereof to any other circumstances, shall remain in full force
and effect, shall not in any way be affected, impaired or invalidated, and shall
be enforced to the fullest extent permitted by law, and the parties hereto shall
reasonably negotiate in good faith a substitute term or provision that comes as
close as possible to the invalidated and unenforceable term or provision, and
that puts each party hereto in a position as nearly comparable as possible to
the position each such party would have been in but for the finding of
invalidity or unenforceability, while remaining valid and enforceable.

 

(h)             Waiver. Any provisions of this Agreement may be waived at any
time by the party that is entitled to the benefits thereof. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party, but such
extension or waiver or failure to insist on strict compliance with an
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

 

(i)               Further Assurances. Each Stockholder will, from time to time,
(i) at the request of Krypton take, or cause to be taken, all actions, and do,
or cause to be done, and assist and cooperate with the other parties hereto in
doing, all things reasonably necessary, proper or advisable to carry out the
intent and purposes of this Agreement and (ii) execute and deliver, or cause to
be executed and delivered, such additional or further consents, documents and
other instruments as Krypton may reasonably request for the purpose of
effectively carrying out the intent and purposes of this Agreement.

 



11

 

 

(j)               Publicity. Except as otherwise required by law (including
securities laws and regulations) and the regulations of any national stock
exchange, so long as this Agreement is in effect, the Stockholder shall not
issue or cause the publication of any press release or other public announcement
with respect to, or otherwise make any public statement concerning, the
transactions contemplated by this Agreement or the Merger Agreement, without the
consent of Krypton, which consent shall not be unreasonably withheld.

 

(k)              Capitalized Terms. Capitalized terms used but not defined
herein shall have the meanings set forth in the Merger Agreement.

 

7.            Stockholder Capacity. Each Stockholder signs solely in its
capacity as the beneficial owner of its Subject Shares and nothing contained
herein shall limit or affect any actions taken by any officer, director,
partner, Affiliate or representative of such Stockholder who is or becomes an
officer or a director of the Company in his or her capacity as an officer or
director of the Company, and none of such actions in such capacity shall be
deemed to constitute a breach of this Agreement. Each Stockholder signs
individually solely on behalf of itself and not on behalf of any other
Stockholder.

 

8.            Enforcement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that money damages would not be a sufficient remedy of any such breach. It is
accordingly agreed that, in addition to any other remedy to which they are
entitled at law or in equity, the parties hereto shall be entitled to specific
performance and injunctive or other equitable relief, without the necessity of
proving the inadequacy of money damages. Notwithstanding the foregoing, Krypton
and Merger Sub agree that with respect to any damage claim that might be brought
against any Stockholder, any of its affiliates or the Company under this
Agreement, and without regard to whether such claim sounds in contract, tort or
any other legal or equitable theory of relief, that damages are limited to
actual damages and expressly waive any right to recover special damages,
including without limitation, lost profits as well as any punitive or exemplary
damages. In the event of any litigation over the terms of this Agreement, the
prevailing party in any such litigation shall be entitled to reasonable
attorneys’ fees and costs incurred in connection with such litigation. The
parties hereto further agree that any action or proceeding relating to this
Agreement or the transactions contemplated hereby shall be heard and determined
in the Court of Chancery of the State of Delaware (or, if the Court of Chancery
of the State of Delaware declines to accept jurisdiction over a particular
matter, the Superior Court of the State of Delaware (Complex Commercial
Division) or, if subject matter jurisdiction over the matter that is the subject
of the action or proceeding is vested exclusively in the federal courts of the
United States of America, the federal court of the United States of America
sitting in the district of Delaware) and any appellate court from any thereof.
In addition, each of the parties hereto (a) consents that each party hereto
irrevocably submits to the exclusive jurisdiction and venue of such courts
listed in this Section 8 in the event any dispute arises out of this Agreement
or any of the transactions contemplated hereby, (b) agrees that each party
hereto irrevocably waives the defense of an inconvenient forum and all other
defenses to venue in any such court in any such action or proceeding, and (c)
waives any right to trial by jury with respect to any claim or proceeding
related to or arising out of this Agreement or any of the transactions
contemplated hereby.

 



12

 

 

9.            No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in Krypton or any other Person any direct or indirect
ownership or incidence of ownership of, or with respect to, any Subject Shares.
Subject to the restrictions and requirements set forth in this Agreement, all
rights, ownership and economic benefits of and relating to the Subject Shares
shall remain vested in and belong to each Stockholder, and this Agreement shall
not confer any right, power or authority upon Krypton or any other Person to
direct the Stockholder in the voting of any of the Subject Shares (except as
otherwise specifically provided for herein).

 

 

[Remainder of the page intentionally left blank]

 



13

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first written above.

 

 

  KLX ENERGY SERVICES HOLDINGS, INC.       By: /s/ Thomas P. Mc Caffroy    
Name: Thomas P. Mc Caffroy     Title: CEO, CFO and President

 

[Signature Page to Support Agreement] 

 



   

 

 

  ARCHER HOLDCO LLC           By: /s/ Adam Todd     Name: Adam Todd     Title:
General counsel

 



   

 

 

  GEVERAN INVESTMENTS LIMITED           By: /s/ Spyros Episkopou    
Name: Spyros Episkopou     Title: Director

 



   

 

 

  FAMATOWN FINANCE LIMITED           By: /s/ Spyros Episkopon     Name: Spyros
Episkopon     Title: Director

 



   

 

 

  ROBERTSON QES INVESTMENT LLC           By: /s/ Corbin J. Robertson, Jr.    
Name: Corbin J. Robertson, Jr.     Title: Manager

 



   

 

 

  QUINTANA ENERGY PARTNERS—QES HOLDINGS, L.L.C.

 

 

By:Quintana Energy Partners, L.P.,
its managing member

 

By:Quintana Capital Group, L.P.,
its general partner

 

By:Quintana Capital Group GP Ltd.,
its general partner

 

  By: /s/ Corbin J. Robertson, Jr.     Name: Corbin J. Robertson, Jr.     Title:
Managing Partner

 

  QUINTANA ENERGY FUND—TE, L.P.

 

 

By:Quintana Capital Group, L.P.,
its general partner

 

By:Quintana Capital Group GP Ltd.,
its general partner

 



  By: /s/ Corbin J. Robertson, Jr.     Name: Corbin J. Robertson, Jr.     Title:
Managing Partner

 

  QUINTANA ENERGY FUND-FI, LP

 

 

By:Quintana Capital Group, L.P.,
its general partner

 

By:Quintana Capital Group GP Ltd.,
its general partner

 

  By: /s/ Corbin J. Robertson, Jr.     Name: Corbin J. Robertson, Jr.     Title:
Managing Partner

 



 

 

 